 In the Matter of CHAIN BELT COMPANYandSTEEL WORKERS ORGANIZ-ING COMMITTEE,ON BEHALF OF THE AMALGAMATED ASSOCIATION OFIRON, STEEL & TIN WORKERS OF NORTH AMERICA, LODGE #1527Case No. R-1541SUPPLEMENTAL DECISIONANDORDERDecember 9, 19.39On November 2, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'The Direction of Election provided thatan election by secret ballot be conducted within thirty (30) days fromthe date of the Direction among all production and maintenance em-ployees engaged at the Milwaukee County plants of Chain Belt Com-pany, Milwaukee, Wisconsin, excluding supervisory and clerical em-ployees and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented bythe Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge #1527, for the purposes of collective bargaining.Pursuant to the Direction, the election by secret ballot was heldon November 17, 1939, at Milwaukee and West Milwaukee, Wisconsin,under the direction and supervision of the Regional Director for theTwelfth Region. On November 21,1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, issued and duly served upon theparties an Election Report containing a tally of the ballots. In hisReport the Regional Director certified that the ballot was fairly andimpartially conducted, that the ballots cast were duly and fairlycounted under his supervision, and that statements to such effect hadbeen filed with him by the observers.As to the balloting and its results, the Regional Director reportedas follows :117 N. L.R. B. 155.18 N. L. R. B., No. 33.222 CHAIN BELT COMPANY2231.Number of Employees Eligible to Vote____________________7712.Total Number of Ballots Cast____________________________7623.Number of Votes Counted________________________________4.Number of Votes for the Amalgamated Association of Iron,762Steel & Tin Workers of North America, Lodge #1527____ 3565.Number of Votes against the Amalgamated Association ofIron, Steel & Tin Workers of North America, Lodge #1527_4066.Number of Blank Ballots________________________________07.Number of Void Ballots__________________________________08.Number of Challenged Ballots____________________________0No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.The petition of Steel Workers Organizing Com-mittee, on behalf of the Amalgamated Association of Iron, Steel &Tin Workers of North America, Lodge #1527, for investigation andcertification of representatives of employees of Chain Belt Companywill, therefore, be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyORDERED that the petition for investigation and certification ofrepresentatives of employees of Chain Belt Company, Milwaukee,Wisconsin, filed by Steel Workers Organizing Committee, on behalfof the Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Lodge #1527, be, and it hereby is, dismissed.